Citation Nr: 0311819	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-20 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.  

2.  Entitlement to service connection for residuals of a 
shell fragment wound to the right knee.  

3.  Entitlement to service connection for residuals of shell 
fragment wound to the right lung

4.  Entitlement to service connection for residuals of a 
shell fragment wound of the right side of the face  (other 
than the right jaw).  

(The issue of entitlement to service connection for residuals 
of shell fragment wounds to the right ankle will be the 
subject of a later Board decision.)  



REPRESENTATION

Appellant represented by:	The American Legion


                                            WITNESS AT 
HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1947 to September 
1948 and from January 1949 to August 1952.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a February 1998 rating decision by the RO that, 
among other things, denied service connection for residuals 
of frostbite to the feet and residuals of shell fragment 
wounds to the right ankle, right lung, right side of the head 
and right jaw.  In March 2000 the veteran appeared and gave 
testimony at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is in the claims folder.  

In a rating action of January 2001 the RO granted service 
connection for residuals of a shell fragment wound to the 
right jaw.  In July and November 2002 the Board sought 
additional development in this case pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  That development 
has been completed and the case is now before the Board for 
appellate consideration.  



FINDINGS OF FACT

1.  The veteran has peripheral neuropathy of the feet and 
lower extremities as a residual of frostbite injuries to the 
feet sustained during service.  

2.  The veteran served in combat during the Korean Conflict.  

3.  Resolving all reasonable doubt in the veteran's favor, 
the veteran has postoperative residuals of a shell fragment 
wound to his right knee sustained during service.  

4.  There is no objective evidence that the veteran has any 
residuals of any shell fragment wound to the right lung or 
residuals of a shell fragment wound to the right side of the 
face (other than the right jaw).  



CONCLUSIONS OF LAW

1.  The veteran has peripheral neuropathy of the feet and 
lower extremities as a residual of cold injury to the feet 
incurred during service.  38 U.S.C.A. §§ 1110, 1131, 1154 
(West 2002); 38 C.F.R. § 3.303(d) (2002).  

2.  The veteran has post-operative residuals of a shell 
fragment wound to the right knee incurred during service.  
38 U.S.C.A. §§ 1110, 1131, § 1154(b)  (West 2002); 38 C.F.R. 
§§ 3.303(d), 3.304(d).  

3.  The veteran does not have residuals of shell fragment 
wounds to the right lung or right side of the face (other 
than the jaw) that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, § 1154(b); 38 C.F.R. §§ 3.303(d), 
3.304(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board notes that the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claims in letters dated in January and April 
2001.  These letters advised him of the evidence needed to 
substantiate his claims, and of who was responsible for 
obtaining what evidence. In addition, the pertinent law and 
regulations governing the veteran's claim for service 
connection was contained in the statement of the case of 
September 1999 and in subsequent supplemental statements of 
the case.  

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current claim 
for service connection for residuals of cold injuries to the 
feet and residuals of shell fragment wounds to the right side 
of the face and to the right knee, but not associated with 
the claims folder.  It is noted in this regard that pursuant 
to the Board's   In addition, pursuant to the Board's 
development efforts of July and November 2002, VA medical 
examinations have been conducted that reported relevant 
clinical evidence, and also provided a medical opinions on 
medical questions relevant to this appeal.

Therefore, because VA has complied with the notice 
requirements of the VCAA and since there is otherwise no 
known outstanding evidence; there is no reasonable 
possibility that further efforts could aid in substantiating 
the veteran's current claims for residuals of cold injuries 
to the feet and residuals of shell fragment wounds to the 
right side of the face and to the right lung.  38 U.S.C.A. 
§ 5103A(a)(2). Accordingly, the Board will proceed to 
adjudicate these claims on the basis of the evidence 
currently of record. 


                                                         I.  
Factual Basis

The veteran has been awarded the Combat Infantryman's Badge.  

Review of the service medical records shows no complaints 
findings or diagnosis indicative of shell fragment wounds to 
the right lung, and the right side of the head and face.  The 
veteran was seen in December 1951 with complaints of 
hyperhidrosis and it was reported that he had sustained 
frostbite in Korea.  He was treated with Desenex ointment. In 
February 1952 the veteran was seen with complaints of 
swelling. Old frostbite was reported.  No pertinent 
abnormalities were noted on the veteran's August 1952 
examination prior to service discharge. 

The veteran was hospitalized by VA in November and December 
1953 for the treatment of malnutrition and for a respiratory 
disorder.  During the hospitalization a chest x-ray showed 
indications of bronchopneumonia but the there were no 
findings indicative any metallic fragments in the veteran's 
lungs.

During a VA medical examination conducted in July 1978 the 
musculoskeletal evaluation was reported to be normal.  
Evaluation of the skin revealed no pertinent findings.  
Evaluation of the respiratory system revealed decreased 
breath sounds and it was reported that there were musical and 
sonorous adventitious sounds on respiration.  A chest x-ray 
revealed findings consistent with interstitial fibrosis.  A 
neurological evaluation was physiologic.  Cardiovascular 
evaluation showed the presence of below the knee 
varicosities.  

Private clinical records show outpatient treatment and 
periods of hospitalization during the 1990s for various 
disorders to include chronic obstructive lung disease, 
pneumonia, and a right upper lobe lung mass.  In December 
1995 a fiber optic bronchoscopy with biopsies, brushes, and 
bronchial lavage was performed for evaluation of the right 
lung mass.  The pathological diagnosis was atypical squamous 
metaplasia and chronic bronchitis.  

During a VA psychiatric examination conducted in October 
1997, the veteran was noted to give a history of a combat 
related injury.  He said that he was knocked unconscious and 
sustained shrapnel injuries to the right side of his body 
when an enemy mortar shell exploded during combat. He said 
that he did not seek any medical treatment for these 
injuries. The examiner stated that there was no indication in 
the claims folder of an x-rays or medical procedures that 
would confirm such injuries.  It was noted, for example, that 
there was no x-ray evidence to confirm the claimed presence 
of shrapnel in his cheek and it was also reported that 
numerous chest x-rays did not confirm the presence of 
shrapnel in his lung.  

After a VA general medical examination conducted in October 
1997, the diagnoses included chronic bronchitis and 
emphysema, status post shrapnel wounds to different parts of 
the body, peripheral vascular disease, and mild varicosities 
with dermatitis of the bilateral distal legs.  

During VA outpatient treatment in December 1994 the veteran 
complained of severe foot pain.   May 1999 the veteran was 
noted to complain of peripheral vascular disease with status 
post frostbite to the feet.  

During a June 1999 VA cold injury examination the veteran 
gave a history of exposure to cold weather during military 
service in Korea and he said that he developed frostbite of 
the feet at that time.  He complained that his feet felt 
cold.  He said that his feet were dry, but he did experience 
occasional numbness and a significant burning sensation in 
the feet.  It was noted that he wore special shoes and only 
used white socks.  

The veteran said that the sensation in his feet sometimes 
interfered with his sleep. No recurrent fungal infections or 
ulcerations were reported.  There was brownish discoloration 
distally around the ankles and legs that was usually seen in 
stasis dermatitis.  Evaluation of the feet revealed the skin 
to be warm.  The soles of the feet were pink and there was 
very mild rubor on dependence.  The legs and feet were 
hairless and the nails of the big toes were thick and 
brownish due to mycotic infection.  There appeared to be 
arthritic changes in the ankles as well as a trace of edema.  
No scars of any kind were noted.  Neurological evaluation 
disclosed absent vibratory sensation.  The posterior tibialis 
pulses were not detectable.  

The diagnoses included bilateral flat feet, osteoarthritis of 
ankles and feet, and onychomycosis of the big toenails.  The 
doctor thought that the circulatory, arthritic and fungal 
changes might be related to the original cold injury to some 
extent.  This was not believed to be the only cause, but was 
an aggravating problem.  

VA clinical records reflect outpatient treatment during 1999 
and 2000 for various disabilities to include interstitial 
lung disease, peripheral vascular disease, and cellulites and 
stasis ulceration on the left ankle.  Subsequent treatment is 
indicated.

During a hearing at the RO in March 2000, the veteran said 
that he sustained frostbite to his feet during the Korean War 
in which he served as a combat infantryman for 10 months.  
The veteran complained of considerable pain in his feet.  The 
veteran said that he had received a great deal of private 
medical treatment for his feet.  He also said that he had 
discovered that he had shrapnel in his body during a recent 
CT scan.  He said that he had 19 pieces of shrapnel in his 
body that had gradually worked to the surface to where he 
could remove them.  

In May 2000 the veteran underwent a surgical procedure in a 
VA medical facility during which a metal fragment was removed 
from his right jaw.  (As noted above service connection has 
been granted for residuals of a shell fragmentation wound to 
the right mandible.) In June 2000 the veteran underwent a 
further surgical procedure at a VA facility for the removal 
of a foreign body in the right knee.  An incision was made in 
a previous scar on the antral-medial aspect of the right leg.  
No metallic body was found, but a shaggy piece of soft 
fibrous material measuring 7 centimeters in length by 1 
centimeter was removed.  

After peripheral vascular testing of the lower extremities 
conducted at a private medical facility in November 2000, it 
was concluded that arterial supply to both lower extremities 
was normal. . 

During an October 2002 VA cold injury examination the 
examining physician reported that he did not have access to 
the veteran's claims folder.  During the examination it was 
reported that no scars were detected on the veteran's scalp 
or face.  On evaluation of the lower extremities there was a 
small scar noted on the medial right lower leg about two 
inches below the right knee.  There was stasis dermatitis of 
the lower extremities, more so on the left.  It was also 
noted that there were several areas of dark brown 
hyperpigmentation of the medial left ankle at the sight where 
previous ulcers had been reported.  There was trace pretibial 
edema bilaterally.  

Dorsalis pedis pulses were 2+ in the left and 1.5 + in the 
right.  Posterior pedis pulses were not detected.  
Onychomycosis of the great toenails was reported.  Varicose 
veins were present bilaterally more in the left leg.  These 
extended to above the knee.  These were described as not 
marked in their visible and no major tortuosities or 
sacculations were reported. Neurological evaluation revealed 
decreased sensation to monofilament testing in the feet and 
toes.  Knee jerks were 2+ bilaterally and ankle jerks were 1+ 
bilaterally.  

After the examination the physician said that it was 
difficult to determine whether the veteran's varicose veins 
and chronic venous insufficiency were due to cold exposure 
during service, but it was the examiners opinion that these 
conditions were not secondary to cold injuries sustained 
during service.  

After a subsequent review of the claims file, the physician 
noted that, while there was a history of frostbite mentioned 
in the records, there was no documentation of venous disease 
during his time in the service.  It was also noted that 
venous studies done earlier had actually showed no 
significant abnormalities in the deep veins.  The doctor 
believed that it was unlikely that the veteran's varicose 
veins and chronic venous insufficiency were due to cold 
exposure during service.

VA X-rays of the skull and face made in October 2002, 
reportedly revealed no evidence of any foreign bodies.  

In a further addendum to the October 2002 cold injury 
examination the examining physician noted that 
electromyography and nerve conduction velocity studies had 
been recently conducted and showed severe peripheral 
neuropathy in the legs.  The examiner said that, since the 
veteran was not diabetic there was no obvious explanation for 
this.  

The doctor believed that it was as likely as not that the 
peripheral neuropathy was a result of the cold injury that 
the veteran sustained in the service.  

In an addendum dated in November 2002 the doctor reported 
that venous studies were now available and showed deep and 
superficial valvular reflux at and below the knee level 
bilaterally.  Otherwise the studies were normal and without 
evidence for thrombosis or collateral venous return.  The 
findings were not felt to be secondary to cold exposure.  



                                                      II. 
Legal Analysis

Service connection may be granted for disability incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may be granted for 
disability diagnosed after service when all the evidence 
establishes that the disability had its onset during service.  
38 C.F.R. § 3.303(d) (2002).  ).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
 
In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection if 
the evidence is consistent with the 
circumstances, conditions or hardships of 
such service even though there is no 
official record of such incurrence or 
aggravation.    
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,
 
[I] t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  
Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  

This section considerably lightens the burden of a combat 
veteran who seeks benefits for disease or injury that he 
alleges were incurred in combat in service.  Collette at 392.  
The third step requires the Board to consider whether there 
is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette at 393.

Frostbite of the Feet

The veteran maintains that he sustained frostbite injuries to 
his feet during service and has disabilities of both feet and 
legs that are residuals of these cold injuries.  Review of 
the veteran's service medical records confirm that the 
veteran did experience cold injuries to his feet while 
performing military service in Korea.  The current record 
establishes that the veteran has symptoms of peripheral 
vascular disease in his lower extremities and also suffers 
from peripheral neuropathy in both legs and feet.  

The record contains no clinical evidence of any vascular 
abnormalities affecting the veteran's lower extremities until 
a VA examination conducted in 1978 demonstrated the presence 
of varicose veins.  As such findings first noted more than 25 
years after service weigh against his claim.  See Maxson (the 
absence of findings for many years after service constituted 
clear and unmistakable evidence against the claim).  

Moreover, after a recent VA examination of the veteran's 
lower extremities, the examining physician concluded that it 
was unlikely that the symptoms of peripheral vascular disease 
in the veteran's legs were related to the veteran's frostbite 
injuries to the feet during service.  Therefore the Board 
concludes that the veteran's peripheral vascular disease in 
the lower extremities is not a residual of his inservice cold 
injuries.  

However, the Board notes that the clinical record also shows 
that the veteran also has peripheral neuropathy affecting his 
feet and lower extremities.  

The VA physician who conducted the recent examination for 
cold injuries has opined that the veteran's peripheral 
neuropathy was likely a residual of his cold injuries 
sustained during service.  Since this competent medical 
evidence links the veteran's peripheral neuropathy to his 
document inservice frostbite of the feet, service connection 
for peripheral neuropathy as a residual of inservice 
frostbite is warranted.   

The veteran has also contended that he sustained shell 
fragment wounds to the right lung, the right knee, and the 
right side of the face during combat in Korea and that 
service connection for the residuals of these injuries is 
warranted.  The Board notes that the veteran is a recipient 
of the Combat Infantryman's Badge and this award establishes 
that he was involved in combat with armed enemies of the 
United States.  Clearly, therefore, the provisions of 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d) apply in this case.  Additionally, 
service connection has already been granted for the residuals 
of a shell fragment wound to the veteran's right jaw.  This 
enhances the credibility of the veteran's other claims 
regarding his shell fragment wounds.  .

Right Knee

In regard to the veteran's claim regarding a shell fragment 
wound injury to his right knee, the Board notes that a fabric 
like foreign body was surgically removed from the veteran's 
right knee in June 2000.  The veteran has said that he was 
knocked unconscious and sustained shrapnel injuries to the 
right side of his body when an enemy mortar shell exploded 
during combat in the Korean Conflict.   
 
Based on the above, the Board finds that service connection 
for residuals of a shell fragment wound to the right knee is 
warranted. In reaching this determination, the Board finds 
that the veteran is competent to report that he sustained a 
shell fragment wound to the right knee.  The record contains 
medical evidence showed a foreign body had lodged in the 
right knee, thus indicating that he has a present disability.  

In addition, the veteran, a combat veteran, has proffered 
satisfactory lay evidence that he was exposed to enemy 
shellfire while serving in combat in Korea.  As such, 
notwithstanding the absence of any complaints or treatment of 
any right knee disability in service, because this injury is 
consistent with the circumstances, conditions, and hardships 
of his service, as a matter of law the veteran sustained this 
injury, i.e., a shell fragment wound, while on active duty.   
There is no further pertinent medical evidence, and therefore 
the only evidence of record supports the claim.  In light of 
the foregoing, and with resolution of all reasonable doubt in 
the veteran's favor, the Board concludes that service 
connection for the residuals of a shell fragment wound to the 
right knee is warranted.  

Right Lung, Face

In regard to the veteran's claims for service connection for 
residuals of shell fragment wounds to the right lung and the 
right side of the face (aside from the right jaw, the Board 
must conclude that service connection is not warranted.  
While the veteran is competent to state that he received 
shell fragment wounds to these areas, there is no competent 
evidence of any disability to the right lung, or to the right 
side of the face, other than the jaw, that can be reasonably 
related to shell fragment wounds.  

No foreign bodies in these areas of the body have been 
objectively demonstrated.  There is no other evidence of any 
current residual disability of a shell fragment wound in the 
lung or face.  Since that is the case, the Board concludes 
that service connection for the residuals of a shell fragment 
wounds to the right lung and the right side of the face 
(aside from the right jaw) is not warranted.  



ORDER

Entitlement to service connection for residuals of frostbite 
of the feet, namely peripheral neuropathy, is granted.  

Entitlement to service connection for residuals of a shell 
fragment wound to the right knee is granted.  

Entitlement to service connection for residuals of a shell 
fragment wound to the right lung is denied.

Entitlement to service connection for residuals of a shell 
fragment wound to the right side of the face (other than the 
right jaw) is denied.






	                        
____________________________________________
	Mark D. Hindin  
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

